Title: Thomas Boylston Adams to Joseph Pitcairn, 30 September 1800
From: Adams, Thomas Boylston
To: Pitcairn, Joseph


				
					Dear Sir.
					Philadelphia 30th: Septr: 1800
				
				Since my last to you, I have none of your favors, although I have within a week past received three letters from my Brother with your mark upon them. The last of these came to hand this day & was written while my brother was upon his journey to Silesia. The details of his travels are very interesting.
				The most remarkable domestic occurrence, since the date of my last, is the discovery of a pretty extensive combination among the Slaves in the Southern States, for the purpose of a practical illustration of those seducing theories—the equal rights of all men, which they have been accustomed to hear discussed, with great zeal, for several years past, at the tables of their owners. The perpetration of the plot was alone prevented by an intervention, almost supernatural. A black cloud arose in the afternoon, preceeding the night when the general Massacre of the white inhabitants of Richmond & its vicinity, was to have taken place; & a flood of rain, which soon burst from it, so deluged the Country, as to render the execution, for that night, impracticable; the sudden overflow of a small stream, cut off the communication of some of the principal conspirators, from the place of rendezvous; in the mean time, the plot was revealed or detected, and many of the principal actors were seized & sent to prison— They have been tried in a summary manner & publicly executed; the particulars, which transpired at their trials, were of a nature to shock insensibility itself— The enterprize was boldly conceived—arms were provided & the whole Country might have been, at this moment, a scene of carnage & desolation, but for the providential discovery— An insurrection of a similar nature has broken out in the neighborhood of Charleston S.C. and though less formidable than at first represented, it forebodes much danger. Even in North Carolina & Maryland apprehensions are entertained. It is said, upon what authority I have been unable to discover, that frenchmen were the secret instigators of the Virginia revolt, and in the examinations of some of the detected blacks it appeared in evidence, that the white french inhabitants were to have been spared in the general massacre. The leader of the whole band, has hitherto escaped

although a considerable reward has been offered by proclamation for his head— It is hoped that this warning to the Southern proprietors, will produce a favorable effect upon their conduct & alter the style of their inflamatory language on subjects of government— But if they should prefer paying their debts, by having their throats cut, they will yet persevere in despite of all this.
				The City of Philadelphia yet continues more healthy than any of the neighboring Cities, although New York has been in a great degree exempt from infectious disorders, this season— All our friends are in health.
				I can offer nothing but conjecture upon the subject of our Elections— The Democrats are very strong, both in skill, intrigue & numbers— The failure, (as we hear) of the negociation with France, will I apprehend do some harm to the federal cause.
				I am, with esteem, your friend
				
					A—
				
			